                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION

In Re:
                                                   CASE NO: 19-04512-5-DMW
TRESIA ANN TRELOAR
               Debtor(s)                                  CHAPTER 13



                    AMENDED OBJECTION TO CONFIRMATION

       NOW COMES, Mid East Acceptance Corporation of N.C., Inc. (“Mid East”), a
duly scheduled Creditor, by and through its undersigned counsel of record, objecting to
confirmation of the Debtor’s Amended Chapter 13 Plan [D.E. #38] filed on December 9,
2019 and shows unto the Court:

        1.      That Mid East is a secured creditor with a purchase money security
interest in a 2012 Jeep Patriot Sport bearing VIN 1C4NJPBB9CD580257, (hereafter
“Collateral 1”) which was purchased for the personal use of the Debtor within 910 days
of the filing of the Debtor’s petition.

        2.      That Mid East is a secured creditor with a purchase money security
interest in a 2007 BMW 530xi bearing VIN WBANF73587CU25041, (hereafter
“Collateral 2”) which was purchased for the personal use of the Debtor within 910 days
of the filing of the Debtor’s petition.

       3.    That it appears that the Debtor has listed both items of Collateral in
Paragraph 3.4 – Claims Excluded from 11 USC § 506 of her Plan, as amended, and
both claims are scheduled to bear interest at the applicable Till Rate for this case of
7.0%.

       4.    That it is unclear and Mid East is unable to determine from the Debtor’s
Plan, as amended, whether the Plan payments, as proposed, are sufficient to pay Mid
East’s secured claims in full.

       5.    That it appears from the Debtor’s amended Plan that she is attempting to
avoid the lien of Auto Money of Dillon on her Ford F-150 truck. If the Debtor is
unsuccessful in this endeavor, the proposed Plan payments will be insufficient to pay
the secured claims as proposed over the life of the Chapter 13 Plan.

       6.    That it appears from the Debtor’s petition that she is self-employed and
that she has not listed any expenses for federal or state self-employment taxes.
      7.      That it appears that the Debtor has not listed State of North Carolina
Department of Treasury as a creditor in her bankruptcy or provided it with notice of the
bankruptcy filing.

       8.      That the List of Creditors attached to the Amended Chapter 13 Plan does
not include the Internal Revenue Service or the State of North Carolina Department of
Treasury or any taxing agency and does not appear to have been served on all
Creditors listed on the mailing matrix for the case.

       9.     That it is unclear from the Debtor’s petition and Amended Chapter 13 Plan
whether she has filed all of the necessary income tax returns and/or provided said
returns to the Chapter 13 Trustee.

       10.    That it is unclear whether the Debtor has or will have unpaid tax liabilities
that will cause the taxing agencies to file claims in her bankruptcy and/or cause her
Amended Chapter 13 Plan to become further infeasible.

       11.   That it is unclear from the Amended Chapter 13 Plan as to how the Debtor
intends to pay her student loan debt of approximately $56,000.00 and as to whether or
not she can afford her Chapter 13 Plan payments as proposed if she intends to pay the
Student Loan Creditor directly given that on her Schedules I and J her expenses exceed
her income by approximately $2,000.00.

       12.    That the Debtor has two (2) drivers listed in the household, but is
proposing to pay for three (3) vehicles through her Chapter 13 Plan, one of which, the
BMW 530 XI, she has commented in her Schedule A/B is “personal, status for client
rep…”, some of which clients she does yard work and deliveries for, as set forth in her
description of the Ford F-150 XL Pickup Truck on her Schedule A/B.

      13.    That, upon information and belief, the Amended Chapter 13 Plan was not
proposed in good faith.

       14.     That, upon information and belief, the proposed Chapter 13 Plan is not
feasible as it does not provide Plan payments in an amount sufficient to pay secured
claims in full over the life of the Plan.

         WHEREFORE, Mid East Acceptance Corporation of N.C., Inc. prays to the
Court:

         1.   That confirmation of the Debtor’s Amended Chapter 13 Plan be denied.

         2.   That this matter be set for hearing.

         3.   For such other and further relief as to the Courts seems just and proper.
This the 2nd day of January, 2020.



                                 /s/William F. Hill
                                 William F. Hill
                                 Attorney for Mid East Acceptance
                                 Corporation of N.C., Inc.
                                 NC State Bar No: 10929
                                 Post Office Box 2517
                                 Greenville, North Carolina 27836
                                 Telephone: (252) 355-4277
                                 Facsimile: (252) 355-2797
                                 Email: bill.hill@wfh-law.com
                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

IN RE:                                                                Case No: 19-04512-5-DMW
Tresia Ann Treloar                                                    Chapter 13
       Debtor(s)

                                  CERTIFICATE OF SERVICE

       The undersigned, of P.O. Box 2517, Greenville, North Carolina 27836, certifies:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age;

        That on today's date, I electronically filed the foregoing AMENDED OBJECTION TO
CONFIRMATION with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the parties listed below. I further certify that I have mailed the
document to the non CM/ECF participants as set out below by first class mail.

       I certify under penalty of perjury that the foregoing is true and correct.

       This the 2nd day of January, 2020.

                                              /s/William F. Hill____________________________
                                              William F. Hill
                                              State Bar No. 10929
                                              Attorney for Mid East Acceptance
                                              Corporation of N.C., Inc.
                                              P.O. Box 2517
                                              Greenville, North Carolina 27836
                                              Telephone: 252-355-4277
                                              Facsimile: 252-355-2797
Recipients:

  Tresia Ann Treloar                               Joseph A. Bledsoe, III
  300 Weatherford Drive                            Chapter 13 Trustee
  Jacksonville, NC 28540                           P.O. Box 1618
  VIA FIRST CLASS MAIL                             New Bern, North Carolina 28563
                                                   VIA CM/ECF ELECTRONIC MAILING
